Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
The title has been amended to SEMICONDUCTOR DEVICE ELECTRODES INCLUDING FLUORINE
If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment.  See MPEP 606.01.

Allowable Subject Matter
Claims 1, 4-15, 18-22 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitation “a concentration of the first fluorine in the upper plate electrode is highest at the interface”.  The available art of record does not appear to disclose or render obvious a concentration of the first fluorine in the upper plate electrode is highest at the interface between an upper plate electrode and an upper electrode in a device having all the other limitations of claim 1.
Regarding claim 11, the primary reason for the allowance of the claims is the inclusion of the limitation “lower plate region includes fluorine therein and the upper plate region does not include fluorine.”  The available art of record does not appear to disclose or render obvious a lower plate region including fluorine therein and the upper plate region not including fluorine, in a device having all the other limitations of claim 11.
Regarding claim 18, the primary reason for the allowance of the claims is the inclusion of the limitation “wherein the upper plate electrode includes a portion in which a concentration of the fluorine decreases as a distance from the upper electrode increases, and wherein the upper plate electrode comprises a compound semiconductor material layer and an element semiconductor material layer that is between the compound semiconductor material layer and the upper electrode”.  The available art of record does not appear to disclose or render obvious an upper plate electrode including a portion in which a concentration of the fluorine decreases as a distance from the upper electrode increases, and wherein the upper plate electrode comprises a compound semiconductor material layer and an element semiconductor material layer that is between the compound semiconductor material layer and the upper electrode, in a device having all the other limitations of claim 18.
Remaining claims depend variously from claims 1, 11, or 18, and are allowable for the reasons above.
Claim 10, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 09/07/2021, is hereby withdrawn and claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inaba US 20160079256 A1 discloses stacked electrode films having higher concentrations of fluorine towards the lower regions of the stack to facilitate etching, e.g. claims 2, 10, para 0047.
	Umemoto US 20080297982 A1 discloses a method and advantages of forming capacitor plates having highest concentrations of fluorine at interfaces by applying charge during fluorine deposition, e.g. para 0024, fig 2. 
Engel US 20160276217 A1 discloses a method of modifying the rate of fluorine diffusion through titanium nitride diffusion barriers by plasma treatment, e.g. claim 1; para 0051.
	Kaemmer US 9202815 B1 discloses a method of altering deposition characteristics of a material by fluorine doping, and the fluorine is preferentially on the surface; e.g. claim 1, col 8 ln 60 
	Sekar US 8987046 B2 discloses fluorine trap passivation in memory cells, with fluorine clustered on the surface of an electrode; e.g. fig 6a-c

    PNG
    media_image1.png
    423
    568
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    746
    542
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THS/
Examiner, AU 2817

/BRADLEY SMITH/Primary Examiner, Art Unit 2817